
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 936
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Quigley (for
			 himself, Ms. Bean,
			 Mrs. Biggert,
			 Mr. Costello,
			 Mr. Davis of Illinois,
			 Mr. Gutierrez,
			 Mr. Foster,
			 Mr. Hare, Mrs. Halvorson, Mr.
			 Jackson of Illinois, Mr. Johnson of
			 Illinois, Mr. Kirk,
			 Mr. Lipinski,
			 Mr. Manzullo,
			 Mr. Roskam,
			 Mr. Rush, Ms. Schakowsky, and Mr. Shimkus) submitted the following resolution;
			 which was referred to the Committee on
			 Armed Services
		
		RESOLUTION
		Honoring the citizen-soldiers of the Army
		  National Guard of the State of Illinois, including the 33rd Infantry Brigade
		  Combat Team of the Illinois Army National Guard, which recently returned from
		  deployment to Afghanistan.
	
	
		Whereas the members of the Army National Guard of the
			 State of Illinois reside throughout the State and come from various
			 communities, backgrounds, and professions;
		Whereas units and members of the Illinois National Guard
			 have been deployed, and are continuously being deployed, in support of United
			 States military operations at home and overseas in Iraq, Afghanistan, and
			 dozens of other countries;
		Whereas one such unit, the 33rd Infantry Brigade Combat
			 Team of the Illinois Army National Guard, is composed of approximately 3,000
			 citizen-soldiers from throughout the State of Illinois;
		Whereas during the deployment of the 33rd Infantry Brigade
			 Combat Team in Afghanistan, the primary mission of the brigade was to train and
			 mentor members of the Afghan National Army and Afghan National Police;
		Whereas 18 members of the 33rd Infantry Brigade Combat
			 Team were killed during the deployment and an additional 90 soldiers were
			 wounded;
		Whereas members of the 33rd Infantry Brigade Combat Team
			 were awarded more than 4,600 awards or decorations as a result of their
			 service, including 66 Purple Hearts and 8 Bronze Stars for Valor; and
		Whereas the 33rd Infantry Brigade Combat Team returned to
			 the United States upon completion of the deployment in support of military
			 operations in Afghanistan: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its
			 gratitude to the members of the Army National Guard of the State of Illinois
			 and their families for their service and sacrifice on behalf of the United
			 States;
			(2)commends the
			 members of the 33rd Brigade Combat Team of the Illinois Army National Guard on
			 the completion of their deployment to Afghanistan; and
			(3)recognizes the
			 achievements of the members of the 33rd Brigade Combat Team, and all other
			 formerly and presently deployed Illinois Army National Guard members, for their
			 exemplary service.
			
